Case 3:19-cv-00945-MHL-RCY Document16 Filed 03/01/21 Page 1 of 2 PagelD# 86

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TIMOTHY BULLOCK,

Petitioner,
Vv. Civil Action No. 3:19CV945

HAROLD W. CLARKE,

Respondent.

MEMORANDUM OPINION

Timothy Bullock, a Virginia inmate proceeding pro se, filed this petition under 28 U.S.C.
§ 2254 challenging his 2015 convictions for first-degree murder and use of a firearm in the
Circuit Court of the City of Richmond. Bullock pled guilty to those two charges pursuant to a
written plea agreement. On February 3, 2021, the Magistrate Judge issued a Report and
Recommendation wherein she recommended dismissing the § 2254 Petition as untimely. (ECF
No. 15.) The Court advised Bullock that he could file objections within fourteen (14) days after
the entry of the Report and Recommendation. Bullock has not responded.

“The magistrate [judge] makes only a recommendation to this court. The
recommendation has no presumptive weight, and the responsibility to make a final determination
remains with this court.” Estrada v. Witkowski, 816 F. Supp. 408, 410 (D.S.C. 1993) (citing
Mathews v. Weber, 423 U.S. 261, 270-71 (1976)). This Court “shall make a de novo
determination of those portions of the report or specified proposed findings or recommendations
to which objection is made.” 28 U.S.C. § 636(b)(1). “The filing of objections to a magistrate’s
report enables the district judge to focus attention on those issues—factual and legal—that are at
the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985) (footnote omitted).

In the absence of a specific written objection, this Court may adopt a magistrate judge's
Case 3:19-cv-00945-MHL-RCY Document16 Filed 03/01/21 Page 2 of 2 PagelD# 87

recommendation without conducting a de novo review. See Diamond v. Colonial Life &
Accident Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

There being no objections, and the Court having determined that the Report and
Recommendation is correct on its merits, the Report and Recommendation (ECF No. 15) will be
ACCEPTED and ADOPTED. Bullock’s claims and the action will be DISMISSED. A
certificate of appealability will be DENIED.

An appropriate Order will accompany this Memorandum Opinion.

IAA
M. Hannah La Ce
United States Di

istrictudge

 

Date: G- | : 2Q\

Richmond, Virginia
